DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending. Claims 1, 8, and 15 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on January 04, 2021

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which …”
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be 
Applicant’s specification recites at paragraph [0079] “Any suitable computer usable or computer readable medium may be utilized. The computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium. More specific examples (a non-exhaustive list) of the computer-readable medium may include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a transmission media such as those supporting the Internet or an intranet, or a magnetic storage device …”
When the broadest reasonable interpretation of a claim covers transmission media or signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (US 2019/0317889) (hereinafter Chang) (filed August 14, 2018) in view of TechTarget (https://searchstorage.techtarget.com/definition/RAID-6-redundant-array-of-independent-disks) (February 15, 2015).

Regarding Claims 1, 8, and 15, taking claim 1 as exemplary, Chang discloses a computer-implemented method, executed on a computing device, comprising: receiving a request to reconfigure a data array that currently includes N data drives and P parity drives to include N data drives and P+1 parity drives; confirming the availability of the P+1 parity drive; and distributing a plurality of new parity portions across the N data drives and P+1 parity drives.
“To improve the error tolerance capacity, a new drive may be added to a RAID 5 group to serve and the RAID 5 group is converted to a RAID 6 group. Then, a file system run on the processing unit 110 may initiate a RAID rebuild process to calculate parity information according to the associated data of the other drives and write the parity information into, or move relevant data from a specified drive to each chunk of the new drive stripe-by-stripe” (Chang [0031] the new (P+1) drive is added to the RAID 5 group to be available to reconfigure the RAID level, see Fig. 3 three data drives plus one parity drive is reconfigured to be three data drives plus two parity drives)

But does not explicitly state wherein distributing a plurality of new parity portions across the N data drives and P+1 parity drives includes relocating at least one original parity portion from one N data drive to one P+1 parity drive within a Redundant Array of Independent Disks (RAID) stripe.
TechTarget discloses wherein distributing a plurality of new parity portions across the N data drives and P+1 parity drives includes relocating at least one original parity portion from one N data drive to one P+1 parity drive within a Redundant Array of Independent Disks (RAID) stripe.

    PNG
    media_image1.png
    571
    1028
    media_image1.png
    Greyscale

(TechTarget showing how a generic RAID-6 configuration would be)

    PNG
    media_image2.png
    889
    696
    media_image2.png
    Greyscale

(Annotated Fig.3 of Chang to include what would be the next stripe for reconfiguration; Ep would be moved from drive 320-4 to new “P+1” drive 320-5)
It would be obvious before the effective filing date of the invention to one of ordinary skill in the art to infer how the next stripe would be reconfigured in Chang using the generic model of RAID 6 provided by TechTarget.
Claims 8 and 15 have similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claims 2, 9, and 16, Chang further discloses wherein receiving a request to reconfigure a data array that currently includes N data drives and P parity drives to include N data drives and P+1 parity drives concerns reconfiguring a RAID 5 data array to a RAID 6 data array.
“To improve the error tolerance capacity, a new drive may be added to a RAID 5 group to serve and the RAID 5 group is converted to a RAID 6 group. Then, a file system run on the processing unit 110 may initiate a RAID rebuild process to calculate parity information according to the associated data of the other drives and write the parity 

Regarding Claims 3, 10, and 17, Chang further discloses wherein: the RAID 5 data array includes N data drives and one parity drive; and the RAID 6 data array includes N data drives and two parity drives.
“To improve the error tolerance capacity, a new drive may be added to a RAID 5 group to serve and the RAID 5 group is converted to a RAID 6 group. Then, a file system run on the processing unit 110 may initiate a RAID rebuild process to calculate parity information according to the associated data of the other drives and write the parity information into, or move relevant data from a specified drive to each chunk of the new drive stripe-by-stripe” (Chang [0031] see Fig. 3 three data drives plus one parity drive is reconfigured to be three data drives plus two parity drives)

Regarding Claims 4, 11, and 18, Chang further discloses wherein distributing a plurality of new parity portions across the N data drives and P+1 parity drives includes: maintaining a first new parity portion, chosen from the plurality of new parity portions, on the P+1 parity drive within a first RAID stripe of a RAID stripe set; and relocating the remaining new parity portions, chosen from the plurality of new parity portions, across the N data drives and P parity drives within the remaining RAID stripes of the RAID stripe set.
“In the rebuild process, for example, parity information Aq associated with the data A1 to A3 is calculated by using an algorithm other than that calculating the parity information Ap, and the parity information Aq is written into the drive 320-5. The data B3 is moved from the second chunk of the drive 320-4 to the second chunk of the drive 320-5, parity information Bq associated with the data B1 to B3 is calculated using the algorithm and the parity information Bq is written into the second chunk of the drive 320-4 in replacement of the data B3” (Chang [0031] see Fig. 3)

Regarding Claims 5, 12, and 19, Chang further discloses wherein maintaining a first new parity portion, chosen from the plurality of new parity portions, on the P+1 parity drive within a first RAID stripe of a RAID stripe set includes: calculating the first new parity portion for the first RAID stripe of the 
“In the rebuild process, for example, parity information Aq associated with the data A1 to A3 is calculated by using an algorithm other than that calculating the parity information Ap, and the parity information Aq is written into the drive 320-5” (Chang [0031] see Fig. 3)

Regarding Claims 6, 13, and 20, Chang further discloses wherein relocating the remaining new parity portions, chosen from the plurality of new parity portions, across the N data drives and P parity drives within the remaining RAID stripes of the RAID stripe set includes: copying data currently stored on a specific drive, chosen from the N data drives and P parity drives, within a specific RAID stripe of the RAID stripe set to the P+1 parity drive of the specific RAID stripe.
“The data B3 is moved from the second chunk of the drive 320-4 to the second chunk of the drive 320-5, parity information Bq associated with the data B1 to B3 is calculated using the algorithm and the parity information Bq is written into the second chunk of the drive 320-4 in replacement of the data B3” (Chang [0031] see Fig. 3)

Regarding Claims 7, 14, and 21, Chang further discloses wherein relocating the remaining new parity portions, chosen from the plurality of new parity portions, across the N data drives and P parity drives within the remaining RAID stripes of the RAID stripe set further includes: calculating a specific new parity portion for the specific RAID stripe of the RAID stripe set; and storing the specific new parity portion for the specific RAID stripe of the RAID stripe set on the specific drive.
“The data B3 is moved from the second chunk of the drive 320-4 to the second chunk of the drive 320-5, parity information Bq associated with the data B1 to B3 is calculated using the algorithm and the parity information Bq is written into the second chunk of the drive 320-4 in replacement of the data B3” (Chang [0031] see Fig. 3)


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed January 04, 2021 have been fully considered but they are not persuasive.
Applicant Argues:
a)	Claims 8-14 were rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Claim 8 has been amended and is believed to be in condition for allowance. Specifically, claim 8 has been amended to recite, in part, the term "non-transitory." No further correction is believed necessary. Additionally, claims 9-14 are also believed to be in condition for allowance since they depend, either directly or indirectly, from independent claim 8.
With respect to (a), claim 8 has not been amended with the term “non-transitory”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136  

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136